 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDServomation Corporation and Charles D. Snyder, anIndividual. Case 8-CA-12458March 4, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn September 20, 1979, Administrative LawJudge Stephen Gross issued the attached Decisionin this proceeding. Thereafter, counsel for the Gen-eral counsel filed exceptions and a supporting brief.Respondent filed an answering brief in support ofthe Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge as modified herein.We agree with the Administrative Law Judgethat Respondent violated Section 8(a)(1) of the Actwhen Ray Zottola, a statutory supervisor, told em-ployee Charles D. Snyder that he should not file agrievance with the Union' over an alleged safetymatter because it could possibly result in Snyder'sdischarge. We do not agree, however, with theAdministrative Law Judge's conclusion that theviolation was isolated and de minimis and thereforedid not warrant a remedial order.Briefly, the facts establish that, during the reor-ganization of Respondent's warehouse, Snyder pro-tested to Zottola that the placement of cartons ofmatch boxes on the top shelves constituted a safetyhazard. When Zottola indicated there was nothinghe could do about such placement, Snyder re-sponded that he would have to take the matter tothe Union and have the Union handle it. At thatpoint, Zottola stated that Snyder should not go tothe Union as it possibly could cost him his job.Snyder testified that this statement persuaded himnot to pursue that matter with the Union.There is no question that Snyder was engaged inprotected concerted activity in indicating that hewould seek the Union's assistance concerning theplacement of the cartons in question and that Zot-tola's conduct interfered with Snyder's exercisingthat right, a right guaranteed by Section 7 of theAct. We regard Zottola's telling Snyder not to ex-ercise his protected rights or face discharge as a se-rious violation of the Act and thus find that the is-Local 377, International Brotherhood of Teamsters, Chauffeurs, War-ehousemen and Helpers of America.248 NLRB No. 14suance of a remedial order is both necessary andproper to effectuate the purposes of the Act.2Weshall therefore issue our customary order toremedy the violation found.CONCLUSIONS OF LAW1. Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2. Local 377, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within themeaning of Section 2(5) of the Act.3. By telling employees that they could lose theirjobs by filing grievances with a labor organizationor seeking its assistance, Respondent has interferedwith, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of theAct, in violation of Section 8(a)(1) of the Act.4. The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Servomation Corporation, Warren, Ohio, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Telling employees that they could lose theirjobs for filing grievances with a labor organizationor seeking its assistance.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed them in Section 7.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its facility in Warren, Ohio, copies ofthe attached notice marked "Appendix."3Copiesof said notice, on forms provided by the RegionalDirector for Region 8, after being duly signed byRespondent's authorized representative, shall beposted by immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-2 Clinton Foods. Inc., d/b/a Morton's IGA Foodliner, 237 NLRB No. 92(1978) See also International Union, United Automobile, Aerospace and Ag-ricultural Implement Workers of America (UA W) [Omni Spector, Inc.] v.NL.R.B., 427 F.2d 1330 (6th Cir. 1967), wherein the court of appeals ad-monished the Board to issue a remedial order if it finds that an unfairlabor practice has occurred.a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder Of The National Labor Relations Board" shall read "Posted Pur-suant To A Judgment Of The United States Court Of Appeals EnforcingAn Order Of The National Labor Relations Board." SERVOMATION CORPORATION107sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.IT IS FURTHER ORDERED that all allegations ofthe complaint which charge Respondent withunfair labor practices other than those found hereinbe, and they hereby are, dismissed.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT tell our employees that theycould lose their jobs for filing grievances witha labor organization or seeking its assistance.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed them in Sec-tion 7 of the National Labor Relations Act, asamended.SERVOMATION CORPORATIONDECISIONSTATEMENT OF THE CASESTEPHEN GROSS, Administrative Law Judge: On De-cember 11, 1978, Charles D. Snyder filed a charge claim-ing that Servomation Corporation discharged him be-cause he said that he planned to file a grievance withLocal 377, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America(hereafter called Local 377 or the Union). That chargeled to the issuance of a complaint by the Regional Direc-tor for Region 8 on January 10, 1979. Servomation fileda timely answer and the case was heard in Warren, Ohio,on June 5, 1979. The issues, as set forth in the complaint, are whetherServomation: (1) violated Section 8(a)(1) of the NationalLabor Relations Act, as amended, by warning Snyder, aprobationary employee, against filing a grievance withthe Union, and (2) violated Section 8(a)(3) of the Act byfiring, and then refusing to reinstate, Snyder because hesaid he was going to file a grievance with the Union.Servomation's position is that no Servomation supervi-sor ever suggested to Snyder that he not file a grievancewith the Union, and that Snyder was fired solely for fail-ing to do his job properly.All parties were given a full opportunity to participate,to introduce evidence, to examine and cross-examine wit-nesses, to argue orally, and to submit briefs.I Both the General Counsel and Servomation filed briefs.1. FINDINGS OF FACTA. Servomation's Business and Local 3 77's LaborOrganization StatusServomation is in the food service business. It suppliesfood and beverage items, cigarettes, and the like primar-ily to industrial facilities, either in cafeterias operated byServomation at those facilities or by means of vendingmachines.Servomation admits, and I find, that it is and has beenat all material times an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.Servomation also admits, and I find, that Local 377 isand has been at all material times a labor organizationwithin the meaning of Section 2(5) of the Act.B. Snyder's PerformanceI. BackgroundServomation hired Snyder on September 11, 1978, as awarehouseman in Servomation's Warren, Ohio, ware-house. He was the only employee working in this jobcategory during the course of his employment. Snyder'sduties included receiving stock, placing stock out for dis-tribution to routemen, receiving stock orders from route-men, arranging the stock within the warehouse, andkeeping the warehouse clean and in order.Snyder was discharged on November 17, 1978, afterhaving worked for approximately 65 days. Snyder's im-mediate supervisor, Ray Zottola, fired him on ordersfrom Servomation's general manager for the Company'sWarren-Youngstown District, Louis J. Caizza. The rea-sons stated in Snyder's "Termination Report" (G.C. Exh.3) were that he was "unable to follow orders from supe-riors and had not performed to the standard require-ments of the position."All nonsupervisory employees in Servomation'sWarren-Youngstown District are covered by collective-bargaining agreements that include the usual union-secu-rity provisions.2(Snyder accordingly was required to,and did, join Local 377 30 days after starting work atServomation.) Under the terms of the collective-bargain-ing agreement between Servomation and Local 377(G.C. Exh. 2), Snyder was a probationary employee atthe time of his discharge. Article III, section A, of theagreement provides:A new employee shall work under provisions ofthis Agreement but shall be employed only on a 90calendar day trial basis, during which he or she maybe discharged [or] disciplined without further re-course. After 90 calendar days, the employee shallbe placed on the seniority list and shall be consid-ered a regular employee.The agreement also contains grievance procedures thatcan lead to arbitration. Under the agreement, probation-ary employees are entitled to utilize the grievance proce-dures except with respect to discharge or discipline.2 The only exception: One secretary who handled confidential mattersfor managmentSERVOMATION CORPORATION 107 108DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Caizza's concern about Snyder's failure to keepthe warehouse cleanSince Servomation is a food service company, andsince food was stored in the warehouse in which Snyderworked, the warehouse's cleanliness had to comply withstandards set by the State of Ohio, and the warehousewas subject to surprise inspections by state health offli-cials. It is clear that Caizza (Servomation's district man-ager) was very concerned about the ramifications thatwould flow from an unsatisfactory report by those offi-cials. And Caizza considered Snyder to be a problem inthis respect.For one thing, Caizza thought Snyder failed to keepthe floor of the warehouse as clean as it should be, andspoke to Snyder and Snyder's immediate supervisorabout it several times.For another, as Caizza saw things Snyder ate his lunchin the warehouse at least twice, something specificallyprohibited by the state health department.But the major problem Caizza had with the waySnyder kept the warehouse had to do with the disposalof outdated or damaged food. As part of the daily rou-tine at the warehouse, routemen would return to thewarehouse in midafternoon with outdated perishableproducts, such as milk and pastry. (The items werecounted and credited to each routeman's account.) It wasSnyder's job to move those products out of the ware-house to an outside garbage bin.Testimony by both Snyder and Caizza made it clearthat Caizza wanted the waste food to be removed fromthe warehouse before Snyder went home for the day,and told Snyder that. And testimony by both Snyder andCaizza also shows that on a number of occasions Snyderfailed to do that, leaving the waste food in the ware-house overnight. Whenever Caizza found that that hadhappened he made his displeasure clear to Snyder, eitherpersonally or via Ray Zottola (Snyder's immediate su-pervisor) or by speaking to both Snyder and Zottolaabout it.Snyder did not deny run-ins with Caizza about thetiming of disposing of waste foodstuff. He did testify,however, that on several occasions he had received per-mission from Zottola to delay disposing of waste fooduntil the following morning.Zottola, in turn, testified that he had spoken to Snyderseveral times about removing waste food products andsweeping the floors.3. Complaints from other employeesCaizza got at least one complaint from other employ-ees concerning Snyder's work performance. DavidMuche, a route service employee and committeeman forLocal 377, testified that other route servicemen had com-plained to him about difficulties they were having per-forming their duties because of the condition of thewarehouse. The problems had to do with the access tothe warehouse being restricted by the way Snyder hadarranged, or failed to arrange, certain equipment. Snyderhad been spoken to about the problem, but it had notbeen corrected. Muche then brought the matter toCaizza to avoid "running into difficulties, since the em-ployee in question [Snyder] was on probationaryperiod."On rebuttal, Snyder said that he had received a com-plaint, but that he was simply arranging the equipment atissue the way he had been trained to do it.C. The Warehouse RearrangementThe General Counsel contends that the true motiva-tion for Snyder's discharge was Snyder's statement thathe was going to file a grievance with the Union. Snydermade that statement during the course of a warehouserearrangement.In mid-November Caizza, Zottola, Leslie Bhe (anothersupervisor), and Snyder worked together to rearrangethe way in which various products were stored in thewarehouse. Caizza decided that, as part of the rearrange-ment, cartons containing matchboxes should be stored onthe topmost shelves. Synder was unhappy with that deci-sion. The problem, as Snyder saw it, was that in the pro-cess of bringing down one matchbox carton from theshelf others could fall, possibly injuring Snyder.1. Snyder's testimonyAs Snyder remembered the moments that followedCaizza's decision, Snyder complained to Caizza about thenew location of the matches. Caizza, however, made itclear that the matches would be put where he said theywould.Snyder testified that he then "pivoted and talked toRay Zottola," asking Zottola "if there was anything he[Zottola] could do about where the matches wereplaced." Zottola responded, Snyder said, by stating "thatthere was nothing he could do ...at the time, but hewould try to do something about it in the future."Snyder then said that he would have to take the matter"to the Union and have them handle the situation."Snyder testified that he said all of this in "a loud braced[sic] tone." According to Snyder, Caizza meanwhile wasjust leaving the warehouse through a door 5 or 10 feetfrom where Zottola stood. Zottola then led Snyder tothe rear of the warehouse and, said Snyder, "explainedto me that by mention[ing] the Union, and he remindedme that I was on probation, I could possibly lose my jobover the incident. And that I should have just been quietand went along with changing the warehouse and lethim handle it."Snyder was convinced, he said, "and let it go becauseI had heard from a person a previous time, from ourunion steward ...that this incident possibly and mostprobably would happen if I mentioned the Union."Snyder testified that Zottola's remarks to Snyder, andSnyder's reply, were said softly, "just above a whisper."2. Zottola's testimonyZottola agreed that Snyder complained about the loca-tion of the matches in the presence of Caizza, Zottola,and Bhe. But according to Zottola, that complaint wasnot specifically directed to Caizza. Zottola said thatSnyder then turned toward him, and away from Caizza,and said in a "normal tone of voice" that he (Snyder)"should go to the Union" about the matter. SERVOMATION CORPORATION109Then, after Caizza and Bhe left the area, Zottola toldSnyder: "Don't be mad, this is not the way you shouldhandle the situation ... ."went on to testify that he didnot mention to Caizza or anyone else anything aboutSnyder's proposed grievance.3. Caizza's testimonyCaizza said that he did not hear any complaint bySnyder about the location of the matches, and was notaware of any conversation between Snyder and Zottola.Caizza said that in fact he was pleased by Snyder's per-formance in the course of the warehouse rearrangement.4. Bhe's testimonyBhe remembered Snyder making a complaint directedto everyone present about the safety problems involvedin bringing matches down from the top shelf. Bhe alsoremembered Snyder saying, in a "normal tone," some-thing about the fact "that he should or could or wouldfile a grievance." Bhe said that he did not hear the word"union" mentioned, did not hear Zottola's response, anddid not say anything to Snyder, Zottola, or Caizza aboutthe matter.5. On what date did the rearrangement occur?The General Counsel sought to show that the ware-house rearrangement occurred on November 15, 2 daysbefore Snyder was fired. Two kinds of evidence of thedate of the rearrangement were introduced: Witnesses'recollections of the date, and witnesses' recollections ofthe time of day the rearrangement work occurred, coup-led with the checkout times shown on Snyder's time-cards.Turning to time-related testimony and evidence,Snyder first testified that work on the rearrangementstarted "around 3:30." And in Snyder's estimation, "wepunched out probably 6:30, 7:00 o'clock." That testimo-ny, in turn, tallied with a affidavit Snyder gave to aBoard investigator.If that recollection were correct, the warehouse rear-rangement had to have occurred on Friday, November10, based on Snyder's timecards 3 (the accuracy ofwhich was uncontroverted).Snyder's Checkout TimeNovember 1978been wrong about the time. According to Snyder, hewas not wearing a watch and based his time estimate onthe arrival of a Wells Fargo truck that, he assumed, gotto the Servomation facility at 5 p.m. On further reflec-tion, Snyder said, the truck probably arrived at Servoma-tion at 4:20 or 4:30, not 5:00.Caizza and Bhe agreed that the work began about3:30. As to when it ended, Caizza testified that he leftthe warehouse at 4:50 or 5 with work still continuingthere. Bhe said he thought the warehouse rearrangementwas completed at or about 5:30.Zottola remembered the work beginning about 5o'clock and ending at 6:30 or 7.As to testimony about dates, the first time any specificdate was mentioned was when counsel to the GeneralCounsel asked Snyder what event occurred on Novem-ber 15. Snyder responded by discussing the warehouserearrangement. Subsequently Snyder said he was clearthat it occurred on a Wednesday (and November 15,1978, fell on a Wednesday).Zottola remembered the rearrangement as being done"sometime on or before the 15th of November." Bhe'stestimony was comparable ("about the 15th of Novem-ber").Caizza, on the other hand, testified that, while hecould not remember the date of the rearrangement, ittook place "a week or three or four days" before Snyderwas fired (which would place it between November 10and November 14).D. The Events of November 17, 1978Caizza testified that on Friday, November 17, 1978,after having been away the previous day, he made hisusual early morning inspection of Servomation's facilitiesand found that, once again, "waste ...had not been re-moved from the warehouse the night before. I found thefloor had not been swept."4Snyder did not directlydeny that that may have occurred, but Snyder did testifythat when he arrived (after Caizza's inspection) therewas no trash in the warehouse that needed to be re-moved.According to Caizza, he concluded that Snyder's pro-bationary period was "coming close to an end," thatSnyder "had not done his job the way he was supposedto," and that Snyder "didn't follow orders." Caizza ac-cordingly told Zottola to fire Snyder. Zottola did solater that day.11. CONCLUSIONA. Zottola's Statement as a Violation of Section8(a)(1)As discussed earlier, Snyder testified that Zottola "ex-plained" to Snyder that Snyder should not file a griev-ance with the Union since doing so could possibly costSnyder his job. Zottola, on the other hand, said that hedid no more than advise Snyder to "cool ...off" andtell Snyder that "his anger could get him in trouble."4 Counsel to the General Counsel at one point suggested that Caizzahad not mentioned that in an affidavit that he gave to a Board investiga-tor, but that turned out to he incorrect6th, Mon.7th, Tue.8th, Wed.9th, Thur.10th, Fri.13th, Mon.14th, Tue.15th, Wed.16th, Thur.5:084:114:444:496:305:424:255:135:13When Snyder was shown his timecards he concludedthat his recollection about 6:30 must have been an"error" and later sought to explain why he might haveI Resp. Exhs. I and 2.SERVOMATON CORPORATION 109 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDBased on the demeanor of the two witnesses and thenature of the Snyder-Zottola-Caizza relationships, I thinkthat Zottola probably did say to Snyder that filing agrievance could possibly result in Snyder's discharge.Snyder and Zottola agreed that Zottola responded toSnyder in a protective, not threatening, manner. AndZottola clearly was reacting to what he considered to bea decision by Snyder based on a moment of anger. More-over, even Snyder agreed that Zottola said Snyder "pos-sibly" could lose his job as a result of filing a grievance,not that he definitely would. Nonetheless, a supervisor'sstatement to a probationary employee that the employeemight possibly lose his job if he filed a grievance withhis union is likely to affect the employee's actions. Andas Snyder testified, it did here, persuading Snyder that heought not submit the grievance. That adds up to a viola-tion of Section 8(a)(1) of the Act. See, e.g., Pepper Pack-ing Co., 243 NLRB No. 37 (1979). The more difficultquestion is what sort of remedy, if any, should be im-posed on Servomation. That will be considered in partIII, below.B. Snyder's Discharge as a Violation of Section 8(a)(3)and (1)The General Counsel argues that the warehouse rear-rangement and Snyder's threat to file a grievance oc-curred on November 15. Since Caizza was away on No-vember 16, the General Counsel's position is that Snyderwas fired the first day on which Caizza came to work.After Snyder's statement about filing a grievance. TheGeneral Counsel claims that that timing, coupled withthe fact that Snyder did nothing on November 16 and 17that he had not done before, and the fact that Snyderhad not previously been warned that he might be fired,requires a finding that the real reason for Snyder's dis-charge was his saying that he was going to file a griev-ance.I come to the opposite conclusion. I do not think thatSnyder's reference to filing a grievance had anything todo with his discharge.As to the timing of the discharge, the timecard evi-dence, plus Snyder's repeated reference to 6:30 or 7 p.m.as the time when the rearrangement work ended, sug-gests that the rearrangement occurred 7 days, not 2,before Snyder's discharge. As far as Snyder's explanationfor being mistaken is concerned: (I) He put it forth onlyafter being confronted with his timecards. (2) His refer-ence to basing his 6:30 figure on a wrong estimation ofthe time of a Wells Fargo truck's arrival at Servomationshows why he would have guessed wrong about the timeif someone had asked him for the time during the rear-rangement. Afterwards he surely saw clock time, includ-ing from his own timecard, that would have let him cor-rect his impression about his quitting time. (3) Snyder'sexplanation accounts for a 30-to-40-minute error, not oneof over an hour and a quarter.That is not to say there is no evidence to support afinding that the rearrangement occurred on November15. There is. But the date of the rearrangement is indoubt, and it is at least as likely that it occurred on No-vember 10 (or, perhaps, 13) as on November 15.That does not end the matter. I would reach the con-clusion that Snyder's statements during the warehousereorganization were not a cause of his discharge even ifit were clear that they took place on November 15.The General Counsel's case depends upon Caizza hear-ing Snyder say that he was going to file a grievance oron Caizza being told about it by Bhe or Zottola. And itfurther depends on a determination that Caizza was lyingwhen he said that it was Snyder's unwillingness to keepthe warehouse clean that led to Snyder's discharge.As to Caizza's knowledge of Snyder's threat, again theGeneral Counsel did not prove his case. To begin with,even Snyder's testimony suggests that Caizza was out ofearshot when Snyder voiced his plan to file a grievance.Secondly, it was clear from Snyder's demeanor that, onthe one hand, he found Caizza overbearing, somewhatfearsome, and difficult to deal with, and, on the other,that Snyder felt comfortable with Zottola. (The impres-sions gained from Snyder's demeanor were backed up byZottola's testimony). Similarly, Zottola seemed to likeSnyder and to be cautious in his attitude toward Caizza.That makes it likely that Snyder was restrained when hecomplained in Caizza's presence of the placement of thematches; that Snyder did sound off to Zottola, but not toCaizza, about filing a grievance; and that everything Zot-tola said about the matter would have been said privatelyto Snyder. As far as Bhe is concerned, my impression ofBhe is that it is not likely that he would have intrudedinto an employee matter that did not directly concernhim by going to Caizza about it.In sum, once again the evidence fails to support theGeneral Counsel's contention: It is more probable thannot that Caizza did not know about Snyder's threat.Finally, I was convinced by Caizza's testimony abouthis finding the warehouse in unsatisfactory condition onNovember 17 and that that led Caizza to fire Snyder.Throughout the hearing it was clear that Caizza wasextremely concerned about the warehouse's cleanliness,due largely to the consequences that would flow from asurprise inspection by health officials when the ware-house was not as clean as a food storage area should be.And because of Caizza's concern, he criticized Snyderevery time he thought the warehouse's cleanliness wasnot up to par, making his criticism either directly toSnyder or via Zottola (and Zottola's predecessor) or toboth. When Snyder failed to handle that aspect of his jobonce again, leaving work on November 16 withouthaving cleaned the warehouse floor, Caizza got fed upand ordered Snyder's discharge.I have considered whether Zottola's statement toSnyder that Snyder could lose his job by filing a griev-ance was evidence that Zottola believed Caizza to behostile to such actions by employees. But having consid-ered that, based on the testimony of the various wit-nesses and their demeanor, I remain of the view thatSnyder's discharge was solely a function of his inabilityor unwillingness to do his job the way Caizza thought itshould be done.The General Counsel seeks to make something ofCaizza's failure to discuss the matter with Zottola beforefiring Snyder. But throughout the hearing it was clearthat Caizza's standards of warehouse cleanliness were SERVOMATION CORPORATIONIIItougher than Zottola's and, in fact, Caizza made it hisbusiness to inspect the warehouse personally on a neardaily basis. When Caizza found the warehouse in unsatis-factory condition on November 17, from Caizza's view-point there was nothing to talk to Zottola about. Caizzapersonally had seen that Snyder had failed to make surethe warehouse floor was clean before leaving for thenight even though he had already been criticized anumber of times for that failing.I was impressed with Snyder's honesty throughout thehearing, and it is clear that Snyder was at least in somerespects an excellent employee. But even though Snyderprobably testified truthfully about how he rememberedthings and even though he undoubtedly properly per-formed many elements of his job, I find that Snyder wasfired for the reasons given by Caizza.111. REMEDYThe question is whether Zottola's advice to Snyderthat Snyder could possibly lose his job if he filed a griev-ance warrants the imposition of a remedy. The issue is aclose one. On the one hand, Zottola's remark carriedwith it the likelihood that an employee would not feelfree to exercise a Section 7 right. On the other, the state-ment was made after an emotional outburst by Snyderand was intended protectively, not as a threat. Therewas no showing whatever that the statement was part ofa pattern at Servomation or in fact reflected a state ofmind among Servomation supervisors. And there is noindication that any Servomation supervisor (includingZottola) had ever previously said anything like that orwas likely to do so in the future.Under the circumstances, therefore, the imposition of aremedy would serve no purpose and should not be or-dered.[Recommended Order for dismissal omitted from pub-lication.]